Citation Nr: 0120638	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  99-15 720A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.  Upon reviewing the record, the Board is 
of the opinion that additional development is warranted.  
Therefore, the disposition of the issue of entitlement to 
service connection for sarcoidosis will be held in abeyance 
pending further development by the RO, as requested below.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The other 
salient features of the new statutory provisions impose the 
following obligations on the Secretary (where they will be 
codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain; 
(b) briefly explain the efforts that the VA made to 
obtain those records; and 
(c) describe any further action to be taken by the 
Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § § 1110, 1131 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).  With chronic disease shown 
as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease, and sufficient observation to establish 
chronicity at the time.  Continuity of symptomatology is 
required only where the condition noted during service is not 
shown to be chronic.  When the fact of chronicity in service 
is not adequately supported, a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2000).

For the purposes of section 1110 of this title, and subject 
to the provisions of section 1113, in the case of any veteran 
who served for 90 days or more during a period of war, and a 
chronic disease, such as sarcoidosis, becomes manifest to a 
degree of 10 percent or more within one year from the date of 
separation from such service, such disease shall be presumed 
to have been incurred in or aggravated by such service 
notwithstanding there is no record of evidence of such 
disease during the period of service.  38 U.S.C.A. § 1101, 
1112, 1133 (West 1991 & Supp. 2000); 38 C.F.R. § 3.307, 3.309 
(2000).  Where there is affirmative evidence to the contrary, 
or evidence to establish that an intercurrent injury or 
disease which is a recognized cause of any of the disease 
within the purview of section 1112 of this title, has been 
suffered between the date of separation from service and the 
date of onset of any such diseases, or the disability is due 
to the veteran's own willful misconduct, service connection 
pursuant to section 1112 will not be in order.  38 U.S.C.A. 
§ 1113 (West 1991 & Supp. 2000).

The veteran's service medical records are negative for 
findings of sarcoidosis.  During April 1967 treatment, the 
veteran gave a history of rheumatic fever during childhood, 
and shortness of breath over the previous two years.  A 
physical examination revealed clear lungs, and chest X-rays 
were normal.  A November 1968 separation examination revealed 
normal clinical evaluations of the eyes and lungs; a chest X-
ray was negative.

A February 1988 VA outpatient treatment record notes 
complaints of shortness of breath over the previous two to 
three weeks.

During VA treatment in January 1997, the veteran reported a 
two-month history of shortness of breath.  A chest X-ray 
later that month showed bilateral hilar adenopathy.  The 
diagnostic impression was "sarcoid/neoplasm (less likely)."  
A February 1997 outpatient treatment record notes a diagnosis 
of possible pneumonia, but indicates that the veteran was 
feeling "a little better."  During follow-up treatment 
later that month, the veteran reported a one-week history of 
shortness of breath and chills.  The diagnostic assessment 
was shortness of breath over the previous week, and history 
of hilar adenopathy.  A June 1997 record indicates that the 
veteran felt well, but experienced shortness of breath with 
increased stress at work.  The final assessment was hilar 
adenopathy, mild shortness of breath, and post-traumatic 
stress disorder.

A June 1997 private CT scan of the chest revealed findings 
consistent with some mediastinal adenopathy, and a probable 
right hepatic cyst.

An October 1997 VA psychiatric examination report notes a 
diagnosis of arthritis, rule out sarcoidosis.

During April 1998 VA outpatient treatment, the veteran 
complained of back pain, and indicated that he was told he 
might have sarcoidosis.  The diagnostic impression was 
sarcoidosis.  An X-ray report notes an enlarged hila 
bilaterally, and indicates that the possibility of malignancy 
should be considered.  An April 1998 chest CT scan with 
contrast showed mediastinal, hilar, and carinal adenopathy, 
increasing slightly in interval.

During June 1998 private medical treatment, the veteran 
reported developing problems with visual changes and light 
sensitivity in early May, which were found to be consistent 
with sarcoidosis.  He denied experiencing shortness of 
breath, cough, or chest pain.  An examination of the eyes 
showed that the sclerae were very bloodshot.  The pupils were 
equal, round, and reactive to light and accommodation.  The 
lungs were clear to auscultation.  The final assessment was 
hilar and mediastinal adenopathy and visual disturbances 
consistent with probable sarcoidosis.  A mediastinoscopy and 
biopsy of the mediastinal nodes was recommended.

A July 1998 pathology report notes hilar and mediastinal 
adenopathy and visual disturbances consistent with probable 
sarcoidosis.  The record indicates that a biopsy of the 
mediastinal lymph nodes revealed fragments of lymph nodes 
showing granulomatous lymphadenitis, which was compatible 
with, but not diagnostic for, sarcoidosis.

An August 1998 record shows treatment for pars planitis of 
both eyes secondary to sarcoidosis.

The veteran filed a claim of entitlement to service 
connection for sarcoidosis in August 1998.

During a November 1998 VA examination, the veteran reported 
that "his eyes get red and sensitive to light," and 
explained that he experienced occasional shortness of breath 
without relation to activity.  An examination of the eyes 
revealed that the conjunctivae were moderately inflamed.  The 
lungs were clear to auscultation.  There was no use of the 
accessory respiratory muscles, and no cyanosis of the lips or 
the nail beds of the hands.  Symptomatic sarcoidosis was 
diagnosed.

A December 1998 private medical report notes a diagnosis of 
internal uveitis of both eyes secondary to sarcoid.

A February 1999 rating decision denied service connection for 
sarcoidosis.  The veteran filed a notice of disagreement 
(NOD) with this decision in July 1999, and submitted a 
substantive appeal (VA Form 9) the following month, 
perfecting his appeal.  On the VA Form 9, the veteran checked 
the box indicating that he wished to appear at a hearing 
before a member of the Board.  In a handwritten note to the 
right of this box, he clarified that he desired a hearing 
before a local hearing officer at the Regional Office rather 
than a travel Board hearing.

Based on a handwritten note in the claims folder, which was 
signed by a local hearing officer, an "informal hearing 
only" was conducted in May 2000.  Consequently, a hearing 
transcript in not available for the Board's review.  
According to the record, the veteran explained that 
sarcoidosis was first diagnosed in 1996.  He maintained that 
the VA should seek a medical opinion regarding the etiology 
of his sarcoidosis, and indicated that he would obtain 
medical evidence from his private physician regarding the 
possible relationship between his current sarcoidosis and 
service.

Following a review of the claims folder in January 2000, a VA 
physician's assistant reported that a separation examination 
in 1968 showed no abnormality of the eye structure, and a 
chest X-ray was negative for adenopathy.  He related that 
sarcoidosis was not active during service, and was first 
diagnosed approximately 29 years after the veteran's 
discharge.  The physician's assistant indicated that the 
veteran worked, and "did well for years until sarcoid was 
diagnosed in 1997."

Based on this evidence, the RO continued the denial of 
service connection for sarcoidosis in December 2000.  The RO 
noted that the veteran did not submit private medical 
evidence in support of his claim, as discussed during the May 
2000 informal hearing.

A review of the claims folder reveals that relevant evidence 
in support of the veteran's claim may exist or could be 
obtained.  See Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  While the veteran 
testified that he could obtain private medical evidence in 
support of his claim, these medical records have not been 
associated with the claims folder.  Therefore, pursuant to 
VA's duty to assist the veteran in the development of facts 
pertinent to his claim under 38 U.S.C.A. § 5107(a) (West 1991 
& Supp. 2000); 38 C.F.R. § 3.103(a) (2000), the Board is 
deferring adjudication of the issue of entitlement to service 
connection for sarcoidosis pending a remand of the case to 
the RO for further development.

As the VA is required to obtain relevant records held by any 
Federal department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)), in addition to records of relevant 
medical treatment or examination of the claimant at 
Department health-care facilities or at the expense of the 
Department, if the claimant furnishes information sufficient 
to locate those records (38 U.S.C.A. § 5103A(c)(2)), the 
Board finds that it has no alternative under the new 
legislation but to remand this matter so that the RO can take 
the necessary steps to obtain all outstanding medical 
treatment records.  It should be further noted that whenever 
the Secretary attempts to obtain records from a Federal 
department or agency under this subsection or subsection (c) 
[38 U.S.C.A. § 5103A(c)], the efforts to obtain those records 
shall continue until the records are obtained unless it is 
reasonably certain that  such records do not exist or that 
further efforts to obtain those records would be futile (38 
U.S.C.A. § 5103A(b)(3)).

Finally, the current record is not sufficient to make a 
decision on the claim.  In particular, the record is unclear 
as to whether the veteran's current sarcoidosis is related to 
service.  While a January 2001 handwritten report from a VA 
physician's assistant notes that sarcoidosis was first 
diagnosed in 1997, approximately 29 years after the veteran's 
separation from service, he did not offer an explicit opinion 
regarding the degree of medical probability that the 
disability is causally related to service.  Under the 
provisions of the Veterans Claims Assistant Act of 2000, it 
appears that the veteran must be afforded a VA examination to 
ascertain the etiology of any current sarcoidosis, and to 
provide a specific opinion regarding the degree of medical 
probability that it is related to service.  To the extent 
that the RO already determined that such an opinion was 
necessary, the Board finds that the current opinion is 
inadequate for the reasons noted.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  In order to ensure that all relevant 
treatment records have been secured, the 
veteran should be requested to identify 
all sources of treatment for his 
sarcoidosis that are not currently a part 
of the record.  After obtaining the 
appropriate authorization, the RO should 
attempt to obtain any such records that 
have not been previously obtained.  In 
particular, the RO's attention is 
directed to the veteran's testimony 
regarding private medical evidence in 
support of his claim.  The RO is again 
advised that efforts to obtain VA records 
should continue until they are obtained 
unless it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile (38 U.S.C.A. § 5103A(b)(3)).

3.  The RO should contact the veteran in 
writing to determine whether he desires a 
formal personal hearing.  Appropriate 
action should be taken by the RO 
depending on the veteran's response.

4.  The veteran should be afforded an 
examination by an appropriately qualified 
physician to determine the nature and 
etiology of any current sarcoidosis.  All 
indicated studies must be conducted.  
After the examination and review of the 
evidence in the claims folder, the 
physician should express an opinion 
regarding the degree of medical 
probability, in percentage terms, if 
feasible, that any current sarcoidosis is 
causally related to service or any 
incident or event in service?

A comprehensive report, which represents 
consideration of the aforementioned 
factors, as well as the history of the 
veteran's disability should be provided.  
The veteran's claims folder and a copy of 
this remand must be provided to the 
examiner for review in conjunction with 
the examination.  Any opinions expressed 
must be accompanied by a complete 
rationale.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in this claim.  38 C.F.R. § 3.655 
(2000); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).  

Should the veteran fail to report without 
good cause for the scheduled examination, 
the RO may refer the claims folder to an 
appropriately qualified physician for a 
medical opinion regarding the degree of 
medical probability, in percentage terms, 
if feasible, that any current sarcoidosis 
is causally related to service or any 
incident or event in service?

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should review the 
requested examination report, and the 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand.  In 
addition, the RO should ensure that all 
reasonable steps have been taken to 
secure any outstanding medical records 
identified by the veteran.  If any 
development requested above has not been 
furnished, including any requested 
findings and/or opinion or examination, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issue of entitlement to 
service connection for sarcoidosis.  If 
the veteran's claim remains denied, he 
and his representative should be provided 
with a Supplemental Statement of the 
Case.  The applicable response time 
should be allowed.

The case should then be returned to the Board for further 
review.  No action is required of the veteran until he is 
notified.  The purpose of this REMAND is to accomplish 
additional development, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


